ORDER
Upon consideration of the petition filed by Attorney General for Writ of Supersedeas and Motion for Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
1. The Motion for Stay is dissolved and Petition for Writ of Supersedeas is denied.
2. The Motion to Deem Petition for Discretionary Review Timely Filed by Attorney General in this matter is denied.
3. The Petition for Discretionary Review filed by Attorney General pursuant to G.S. § 7A-31 in this matter is dismissed.
4. The Motion in the Alternative to Consider Petition for Discretionary Review as a Petition for Writ of Certiorari filed by Attorney General in this matter is allowed and the Petition for Writ of Certiorari itself is allowed for the limited purpose of remanding to the North Carolina Court of Appeals for reconsideration in light of State v. Carter, — N.C. —, 739 S.E.2d 548 (2013).
Beasley, J., recused.
s/Martin. J.
For the Court